
	
		II
		111th CONGRESS
		1st Session
		S. 923
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2009
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote the development and use of marine renewable
		  energy technologies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marine Renewable Energy Promotion Act
			 of 2009.
		2.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Adaptive Management and Environmental Fund
			 established by section 3(c).
			(2)Marine
			 renewable energyThe term
			 marine renewable energy means energy from—
				(A)waves, tides, and
			 currents in oceans, estuaries, and tidal areas;
				(B)free flowing water
			 in rivers, lakes, man made channels, and streams; and
				(C)differentials in
			 ocean temperature or ocean thermal energy conversion.
				(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Marine renewable
			 energy research and development
			(a)Research and
			 development program
				(1)In
			 generalThe Secretary shall establish a marine renewable energy
			 research and development program that is focused on—
					(A)developing new
			 marine renewable energy technologies;
					(B)reducing the
			 manufacturing and operation costs of marine renewable energy
			 technologies;
					(C)increasing the
			 reliability and survivability of marine renewable energy facilities;
					(D)integrating marine
			 renewable energy into the national electric grid;
					(E)identifying
			 opportunities for cross-pollination and development of economies of scale
			 between offshore wind and marine renewable energy sources;
					(F)identifying the
			 environmental impacts of marine renewable energy and ways to address any
			 negative impacts; and
					(G)(i)applying advanced
			 systems engineering and system integration methods to identify critical
			 interfaces and develop open standards for marine renewable energy;
						(ii)transferring the resulting
			 intellectual property to industry stakeholders as public information through
			 published interface definitions, standards, and demonstration projects;
			 and
						(iii)developing incentives for
			 industry to comply with the standards.
						(2)AdministrationThe
			 program established under paragraph (1) shall be separate from any wind and
			 hydropower program carried out by the Secretary.
				(b)Marine-based
			 energy device verification program
				(1)EstablishmentThe Secretary shall establish a
			 marine-based energy device verification program to provide a bridge from the
			 wave, tidal, current, or thermal energy capture device design and development
			 efforts underway across the industry to commercial deployment of marine
			 renewable energy devices.
				(2)PurposesThe purposes of the program are to fund,
			 facilitate the development and installation of, and evaluate marine renewable
			 energy projects, in partnership with the Electric Power Research Institute, the
			 National Renewable Energy Laboratory, the Pacific Northwest National Laboratory
			 Marine Sciences Laboratory, and the Sandia National Laboratories, and in
			 conjunction with universities and other institutions of higher education,
			 private business entities, and other appropriate organizations, in
			 order—
					(A)to increase marine
			 renewable energy experience; and
					(B)to build and
			 operate enough candidate devices to obtain statistically significant operating
			 and maintenance data.
					(3)ObjectivesThe objectives of the program
			 include—
					(A)verifying the
			 performance, reliability, maintainability, and cost of new marine renewable
			 energy device designs and system components in an operating environment;
					(B)providing States,
			 regulators, utilities, and other stakeholders with a valid opportunity to test
			 and evaluate marine renewable energy technology in new areas;
					(C)documenting and
			 communicating the experience from those projects for the benefit of utilities,
			 independent power producers, other nonutility generators, device suppliers, and
			 others in the marine renewable energy development community; and
					(D)resolving
			 environmental issues through robust characterization, reliable impact
			 prediction, effective monitoring, development and use of adaptive management,
			 and informing engineering design to improve environmental performance.
					(c)Adaptive
			 Management and Environmental Fund
				(1)FindingsCongress
			 finds that—
					(A)the use of marine
			 renewable energy technologies can reduce contributions to global
			 warming;
					(B)marine renewable
			 energy technologies can be produced domestically;
					(C)marine renewable
			 energy is a nascent industry; and
					(D)the United States
			 must work to promote new renewable energy technologies that reduce
			 contributions to global warming gases and improve domestic energy
			 production.
					(2)Fund
					(A)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund, to be
			 known as the Adaptive Management and Environmental Fund,
			 consisting of such amounts as are appropriated to the Fund under subsection
			 (d).
					(B)Expenditures
			 from Fund
						(i)In
			 generalSubject to clause (ii), on request by the Secretary, the
			 Secretary of the Treasury shall transfer from the Fund to the Secretary such
			 amounts as the Secretary determines are necessary to provide grants to eligible
			 entities to assist the entities in complying with Federal, State, or local
			 regulatory permit requirements through assessment and demonstration of the
			 environmental effects of marine renewable energy projects (including
			 environmental studies, design, fabrication, deployment, operating, monitoring,
			 environmental mitigation, and decommissioning costs).
						(ii)Administrative
			 expensesAn amount not exceeding 10 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this subsection.
						(C)Transfers of
			 amounts
						(i)In
			 generalThe amounts required to be transferred to the Fund under
			 this paragraph shall be transferred at least monthly from the general fund of
			 the Treasury to the Fund on the basis of estimates made by the Secretary of the
			 Treasury.
						(ii)AdjustmentsProper
			 adjustment shall be made in amounts subsequently transferred to the extent
			 prior estimates were in excess of or less than the amounts required to be
			 transferred.
						(3)Eligibility
					(A)In
			 generalTo be eligible for a grant under this subsection, an
			 entity shall provide to the Secretary a regulatory permit that includes
			 conditions for the removal of the marine renewable energy project supported by
			 the grant if the permitting authority finds that the marine renewable energy
			 project has an unacceptable adverse impact on the environment.
					(B)AdministrationA
			 marine renewable energy project shall not be required to be removed in the
			 absence of a finding by the permitting authority that the project has an
			 unacceptable adverse impact.
					(4)Public
			 availabilityThe results of any assessment or demonstration
			 conducted under this subsection shall be made available to the public, except
			 to the extent that the assessment or demonstration contains information that is
			 protected from disclosure under section 552(b) of title 5, United States
			 Code.
				(5)Audit
			 requirements
					(A)In
			 generalAny entity that receives a grant under this subsection
			 shall—
						(i)track the use of
			 grant funds from the Fund; and
						(ii)certify annually
			 to the Secretary that the grant funds were used only for purposes authorized
			 under this subsection.
						(B)ProceduresThe
			 Secretary shall establish procedures to ensure that the Secretary is able to
			 oversee and audit the use of funds by eligible entities.
					(C)Annual
			 auditsThe Secretary shall conduct an audit, at least annually,
			 of the use of grant funds received under this subsection by each eligible
			 entity.
					(D)IneligibilityThe
			 Secretary may declare an entity ineligible for a grant under this subsection on
			 a finding of inappropriate use of funding.
					(6)Sunset
			 provision
					(A)ReportThe
			 Secretary shall submit a report to the appropriate committees of Congress if
			 the Secretary determines that the technologies and activities supported under
			 this subsection have achieved a level of maturity that is sufficient to enable
			 the program authorized under this subsection to cease.
					(B)TerminationThe
			 program authorized under this subsection and the Fund shall cease to exist
			 effective on the date of submission of a report described in subparagraph
			 (A).
					(7)AdministrationThe
			 Secretary may use amounts in the Fund to provide assistance to State resource
			 agencies that are processing applications for permits required for marine
			 renewables projects that have received assistance from the Fund to assist staff
			 with understanding and evaluating applications and participating in the
			 applicable Federal Energy Regulatory Commission or Minerals Management Service
			 regulatory process.
				(8)Environmental
			 requirementNothing in this section eliminates or otherwise
			 affects any requirement imposed under the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
				(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $250,000,000 for each of fiscal years 2010 through
			 2021.
			
